Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jermaine Black appeals the district court’s order denying Black’s 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence pursuant to Amendment 599 of the sentencing guidelines. We have reviewed the record and conclude that Amendment 599 does not apply to Black’s sentence and that he is therefore not entitled to relief under § 3582(c)(2). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.